         Case 1:03-md-01570-GBD-SN Document 5179 Filed 09/27/19 Page 1 of 2



                        MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                                In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)
                                                                                                            09/27/2019
       Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
                  Injury and Death Claims                                         Commercial Claims
    Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
    Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
    MOTLEY RICE LLC                                                COZEN O’CONNOR
    James P. Kreindler, Co-Chair
    KREINDLER & KREINDLER LLP

    Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
    KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
    Robert T. Haefele, Co-Liaison Counsel
    MOTLEY RICE LLC
                                                             VIA ECF
September 27, 2019

    The Honorable Sarah Netburn, U.S. Magistrate Judge
    United States District Court for the S.D.N.Y.
    Thurgood Marshall U.S. Courthouse, Room 430
    40 Foley Square
    New York, NY 10007
            Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
Dear Judge Netburn:
        The Plaintiffs’ Executive Committees write to request an extension of the Monday, September
30, 2019 deadline set in the Court’s May 22, 2019 order, directing the Plaintiffs to respond to
interrogatories served by defendants WAMY and Yassin Kadi (ECF No. 4532). In that same order,
the Court also set a July 31 deadline for the completion of the depositions relevant to the interrogatory
responses. Id. at ¶ 1. When the Court later adjusted the July 31 deadline to October 31 (and later to
November 8 for WAMY)(ECF Nos. 4582, 5166), the parties inadvertently overlooked asking the
Court for a correlative adjustment as to the interrogatory responses. 1 Because the schedule to
complete depositions regarding the WAMY and Kadi defendants was adjusted, and depositions of
several witnesses relevant to those defendants remain outstanding, the PECs ask that the Court,
likewise, adjust the schedule for responding to the interrogatories until one month after the
completion of the depositions of the WAMY witnesses (as to WAMY) and Mr. Jelaidan (as to Mr.
Kadi).
       The Court reset the deadline for completing depositions of WAMY witnesses and Jelaidan to
October 31 (ECF No. 4582), and recently, readjusted the deadline as to WAMY to November 8, 2019
(ECF No. 5166). Although the Court initially required Mr. Jelaidan to appear at a Presumptively
Acceptable Location (“PAL”) for his deposition by July 31, 2019 (ECF No. 4532, ¶ 1), the Court
modified that schedule after he alleged he was financially unable to appear at a PAL. The Court
1 As Your Honor has previously observed, the better practice is to conduct depositions before responding to contention
interrogatories. See Transcript of September 7, 2017 discovery conference at p. 17 (“Typically my practice is to have some
depositions go forward before contention interrogatories are propounded.”), and pp. 17-18 (“… I can tell you that my
practice generally is that I think it is more productive to have depositions go forward and then propound those
interrogatories at the conclusion of that.”); see also Local Civ. Rule 33.3.
            Case 1:03-md-01570-GBD-SN Document 5179 Filed 09/27/19 Page 2 of 2
     The Honorable Sarah Netburn
     September 27, 2019
     Page 2
     _______________________________________

     directed Mr. Jelaidan and the PECs to confer about the possibility of conducting Mr. Jelaidan’s
     deposition remotely via videotape, but directed him to sit for his deposition by October 31, 2019 (ECF
     No. 4582, ¶ 7). Although the PECs remain intent on deposing Mr. Jelaidan and have reached out in
     this regard to his counsel, Mr. McMahon, the PECs have received no commitment for Mr. Jelaidan to
     appear for his deposition in any manner by the October 31 deadline. The PECs have also expressed
     a concern that it will be difficult to make the necessary logistical arrangements for his deposition as
     the deadline approaches.
              Under the circumstances, the PECs ask that the Court enter an order directing the following:
              (1) The deadline set in ECF No. 4532 at ¶ 2 for Plaintiffs to respond to WAMY’s
                  interrogatories is rescheduled until one month after the completion of depositions
                  of WAMY’s witnesses;
              (2) The deadline set in ECF No. 4532 at ¶ 2 for Plaintiffs to respond to Kadi’s
                  interrogatories is rescheduled until one month after the completion of the
                  depositions of Wa’el Jelaidan; and
              (3) By Tuesday, October 1, 2019, defendant Wa’el Jelaidan shall confirm in writing to
                  the PECs, through his counsel, Martin McMahon, that Jelaidan will appear for his
                  deposition on October 29-30, 2019 (or such other time as may be mutually agreed
                  by the parties) and shall sit for his deposition on the indicated date, or move for a
                  protective order by October 1, 2019.
             The PECs have asked counsel for WAMY and Mr. Kadi for their consent to this application.
     Counsel for WAMY has consented. Counsel for Mr. Kadi initially objected to the extension but was
     asked to reconsider; however, because Mr. Kadi’s counsel is currently recuperating from surgery, he
     is unavailable until Saturday to advise whether he will consent.
GivenRespectfully
       the outstanding     depositions, an extension of the deadline for the Plaintiffs' Executive Committees
                     submitted,
("PECs") to respond to Defendants' interrogatories is appropriate. Accordingly, the PECs must respond to
WAMY's COZEN      O’CONNOR
           interrogatories    by Monday, December 9, 2019,     MOTLEY       RICE
                                                                   and to Mr.      LLCinterrogatories by Monday,
                                                                               Kadi's
December 2, 2019.
       By: /s/ Sean P. Carter                                   By: /s/ Robert T. Haefele
            SEAN      P. CARTER
In addition, on June 10, 2019, nearly four months ago, the Court     ROBERT
                                                                          directedT. HAEFELE
                                                                                     Jelaidan to sit for a deposition by
October 31, 2019. Mindful of Jelaidan's limited financial resources, the Court LLC
            COZEN        O’CONNOR                                    MOTLEY       RICE     further directed the parties to
            One Liberty
meet-and-confer             Placethe possibility of taking the deposition
                    regarding                                        28 Bridgeside    Boulevard It is now late
                                                                            by videoconference.
            1650 Market Street, Suite 2800                           Mount Pleasant, SC 29465
September, and the parties have yet to reach an agreement or even confirm a deposition date.
            Philadelphia, Pennsylvania 19103                         Tel.: (843) 216-9184
            Tel.: (215) 665-2105                                     Email: rhaefele@motleyrice.com
Accordingly,    by Wednesday,
            Email: scarter@cozen.comOctober   2, 2019, Jelaidan is directed  to file a letter with the Court confirming
the dates on which he can sit for a deposition before the deadline,  For theand
                                                                             Plaintiffs’ Exec. Committees
                                                                                 his position   on where that deposition
shouldFor  theplace.
        take   Plaintiffs’ Exec. Committees
                      Jelaidan's   failure to confirm his deposition intentions may result in sanctions.

SO ORDERED.

September 27, 2019
New York, New York
